06/20/2018
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                    February 21, 2018 Session

                                         IN RE AMYNN K.

                   Appeal from the Juvenile Court for Hamilton County
                         No. 273258 Robert D. Philyaw, Judge
                        ___________________________________

                                No. E2017-01866-COA-R3-PT
                           ___________________________________


This is a termination of parental rights case involving the parental rights of the father,
William K. (“Father”), to his minor child, Amynn K. (“the Child”), who was four years
of age at the time of trial. The Child was born in 2013 to Father and Amanda S.
(“Mother”). In April 2013, the Hamilton County Juvenile Court (“trial court”) granted
temporary legal custody of the Child to the Tennessee Department of Children’s Services
(“DCS”). The Child was immediately placed in foster care, where he has remained since
that date. Following a hearing, the trial court entered an order on June 24, 2013,
adjudicating the Child dependent and neglected due to Mother’s abandonment of the
Child at the hospital following his birth. On August 23, 2016, DCS filed a petition to
terminate the parental rights of Mother and Father. Following a bench trial, the trial court
terminated Father’s parental rights to the Child upon determining by clear and convincing
evidence that Father had (1) abandoned the Child through conduct exhibiting wanton
disregard for the welfare of the Child prior to Father’s incarceration, (2) failed to
substantially comply with the requirements of the permanency plans, and (3) failed to
manifest an ability and willingness to personally assume custody of and financial
responsibility for the Child. The court also found clear and convincing evidence that
termination of Father’s parental rights was in the best interest of the Child. Father has
appealed.1 Discerning no reversible error, we affirm.

        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                             Affirmed; Case Remanded

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and CHARLES D. SUSANO, JR., J., joined.


1
  The trial court also terminated Mother’s parental rights to the Child. Mother did not appeal the decision
of the trial court and is not participating in this appeal. We will therefore confine our analysis to those
facts relevant to Father.
Emily Brenyas, Chattanooga, Tennessee, for the appellant, William K.

Herbert H. Slatery, III, Attorney General and Reporter, and Jordan K. Crews, Assistant
Attorney General, for the appellee, Tennessee Department of Children’s Services.

Cara Welsh, Chattanooga, Tennessee, Guardian Ad Litem.2


                                              OPINION

                              I. Factual and Procedural Background

       On August 23, 2016, DCS filed a petition seeking to terminate Mother’s and
Father’s parental rights to the Child. The Child had been taken into protective custody by
DCS in April 2013, when he was two days old, at the hospital where he was born.
According to the trial court’s factual findings in the dependency and neglect adjudicatory
hearing order, Mother expressed a desire upon the Child’s birth to place him for adoption.
Although Mother briefly changed her mind, she decided by the time of removal that she
was not able to care for the Child. Father came to the hospital when the Child was born
but was escorted from the property by hospital security because, according to Father,
Mother had stated that she did not want him to be present. Following the Child’s birth,
Mother declared that Father was the biological father of the Child. However, Father’s
name does not appear on the birth certificate, and Father did not sign a Voluntary
Acknowledgment of Paternity. When the Child was four days old, he was placed with
the foster parents, with whom he remained at the time of trial.

       As part of a dependency and neglect action filed by DCS in the trial court, Father
and Mother appeared during a preliminary hearing conducted on May 8, 2013, and an
adjudicatory hearing conducted on June 24, 2013. Throughout those proceedings,
Mother maintained that she did not wish to have visitation with the Child, and the trial
court adjudicated the Child dependent and neglected based on Mother’s abandonment.
Father had first expressed a desire to obtain custody of the Child when he participated via
telephone in a child and family team meeting conducted by DCS nearly two weeks
following the Child’s birth, and he continued to express this desire during the dependency
and neglect proceedings. Following the adjudicatory hearing, the trial court scheduled a
hearing to begin the process of establishing Father’s legal paternity.



2
  Ms. Welsh participated in oral arguments but did not file a brief in this matter. Therefore, any issues
raised by Ms. Welsh in oral argument that were not otherwise raised by the parties are not properly before
this Court.

                                                  -2-
        While the Child was in DCS custody, Father entered into four permanency plans
with DCS. The first plan was developed on April 23, 2013; ratified by the trial court on
July 31, 2013; and presented as an exhibit during the termination trial. As to Father, this
plan set forth the following responsibilities, which were approved by the trial court as
reasonably related to remedying the conditions which necessitated foster care: (1) Father
would submit to a DNA test to determine whether he was the biological father of the
Child; (2) if the DNA test proved that Father was the biological father of the Child, he
would file a petition for custody of the Child; (3) Father would obtain and maintain stable
housing and legal, verifiable income; (4) Father would sign releases to allow DCS to
obtain information; (5) Father would maintain contact with DCS; and (6) Father would
pay child support. It is undisputed that DCS provided Father with a copy of the Criteria
and Procedures for Termination of Parental Rights and that he acknowledged his receipt
of the form through his signature. A DCS Family Services Worker also signed the form,
acknowledging that she had explained the contents of the document to Father.

        Father subsequently submitted to DNA testing, the results of which were not yet
complete when he participated in the development of a second permanency plan with
DCS. The second permanency plan was developed during a child and family team
meeting held on September 17, 2013. The plan was approved by the trial court on
October 23, 2013, and presented as an exhibit during the termination trial. The second
permanency plan repeated Father’s responsibilities from the first plan of establishing
paternity, filing for custody, establishing and maintaining stable housing and verifiable
income, signing releases for DCS, maintaining contact with DCS, and paying child
support. It also set forth the following additional responsibilities, again approved by the
trial court as reasonably related to remedying the conditions necessitating foster care:
Father would (1) complete a mental health assessment and follow all recommendations
therefrom, (2) complete an alcohol and drug assessment and follow all resultant
recommendations, (3) complete parenting classes, and (4) submit to random drug screens.

       The record reflects that DNA testing ultimately demonstrated that Father was the
biological father of the Child. Based on the DNA test results, Father was declared to be
the biological and legal father of the Child by the Hamilton County child support court on
September 23, 2013. At that time, the child support court set Father’s initial child
support obligation at $259.00 monthly but subsequently modified that amount to $124.00
monthly in October 2014.

       Following a permanency hearing conducted on July 9, 2014, the trial court found
that Father was “in substantial compliance” with the second permanency plan. However,
the court found that remaining barriers to Father’s reunification with the Child included
“developing a support system to care for the child when he was at work” and “addressing
safety concerns at his home to make it safe for the child to be placed there.” At the time,
Father resided in Montgomery County.

                                           -3-
       During a review hearing conducted on October 15, 2014, DCS reported that Father
had completed a clinical parenting assessment and an alcohol and drug assessment and
that he was enjoying unsupervised visitation with the Child.             Although the
recommendations of the parenting assessment included anger management classes, DCS
also announced that Father would soon be able to begin overnight visitation with the
Child. However, following an unannounced home visit conducted by former DCS family
services worker Kalia Williams in November 2014, new concerns arose regarding
environmental conditions in Father’s home and the presence of Father’s mother
(“Paternal Grandmother”) and sister-in-law, both of whom Montgomery County DCS
had previously indicated “for issues related to sexual exploitation of minor children.”
Father testified during trial that Paternal Grandmother had vacated Father’s home
following this home visit. Notwithstanding, DCS alleged and the trial court found that
Paternal Grandmother kept a key and “appeared to have unfettered access to [Father’s]
home.” Upon DCS’s motion, the trial court entered an order directing that Father’s
unsupervised overnight visits would take place in Hamilton County, where the Child
remained in foster care, rather than in Montgomery County where Father resided.

        DCS subsequently developed a third permanency plan with Father’s participation
on February 20, 2015. The third plan was approved by the trial court on May 20, 2015,
and was presented as an exhibit during the termination trial. This plan required Father to
comply with the aforementioned requirements from the previous permanency plan and
included an additional responsibility that Father would participate in anger management
classes as recommended by his clinical assessment, which responsibility was found by
the trial court to be reasonably related to remedying the conditions necessitating foster
care.

       DCS does not dispute Father’s assertion that he completed the requirements for
anger management classes, parenting education classes, and random drug screens.
Although Father’s tobacco use and the resulting environmental issue of cigarette butts
and cigar tips in the home and yard appear to have been concerns, the only allegation of
drug abuse against Father originated with Mother when the Child was first placed in
custody. DCS acknowledged that this allegation was ultimately unsubstantiated.
However, during a home visit to Father’s residence on September 17, 2015, Ms. Williams
observed additional environmental concerns, testifying during trial that the home was not
a safe and appropriate environment for the child at that time. According to the trial
court’s order, Ms. Williams testified that she personally observed during this visit:

      a refrigerator on the porch, a padlock on the front door, safety issues related
      to a hole or gap at the front porch entrance, the flooring needed to be
      repaired, the home was cluttered with big totes stacked on top of one
      another, including tools, and the bathroom floor was unfinished.

                                           -4-
        Father enjoyed what would be his only unsupervised overnight visit with the Child
on October 19 and 20, 2015. As Father acknowledges on appeal, he “was late to pick the
child up, brought an unapproved adult around the child, and returned the child to the
Foster Parents’ home late.” The unapproved adult was a woman, A.D., whom Father had
initially met online and had not met in person until the date of the overnight visit. Father
does not dispute the trial court’s summary in its final order of Ms. Williams’s testimony
regarding this incident. The court stated as follows in relevant part:

       Ms. Williams testified that after the visit, it was discovered that [A.D.] had
       been arrested in Georgia on October 8, 2015 for aggravated assault (family
       violence). Ms. Williams testified that during his visit, [Father] took the
       subject child over the state line and into Georgia to spend time with [A.D.].
       It was also discovered that [Father’s] license was not reinstated and he was
       driving without a valid driver’s license.

Father does not dispute that DCS had informed him in advance that he was not to have
unapproved adults around the Child during unsupervised visitation. As a result of the
problems with the overnight visit, DCS suspended Father’s unsupervised visitation.

        DCS developed the fourth permanency plan during a child and family team
meeting held on October 26, 2015, at which Father was not present but for which he
preapproved his counsel’s attendance and decision-making on his behalf. Father does not
dispute that he received a copy of the fourth permanency plan and corresponding
statement of responsibilities via United States mail. This plan was ratified by the trial
court on December 23, 2015, and was presented as an exhibit at trial. It included Father’s
requirements included in the previous permanency plans and further delineated the
following responsibilities for Father, approved by the trial court as reasonably related to
remedying the conditions necessitating foster care: Father would (1) provide and
maintain a safe, stable home for the Child; (2) “meet all of [the Child’s] needs and ensure
that he grows and thrives as he should”; (3) child proof his home to ensure that the Child
was safe from environmental harm; (4) ensure that the Child had adult supervision at all
times when the Child was in his care; (5) obtain and maintain a driver’s license and
vehicle insurance prior to any unsupervised visits; and (6) complete specific housing
corrections, to include enclosing the water heater outside of the Child’s bedroom, fixing
the floor in the bathroom, adding cabinet faces in the kitchen, fixing the space/opening
between the front door and front porch, picking up all cigar tips from the yard, and
installing a container in the front yard in which to place the tips in the future.

      DCS acknowledges that Father completed some of the tasks set forth in the fourth
permanency plan. As to the ongoing requirement of maintaining verifiable employment,
DCS acknowledges that Father had been employed with Auction World and “had a

                                           -5-
steady job until April 2016.” Father was terminated from his employment in April 2016
after he was arrested for aggravated assault. Subsequently, he was employed in a
seasonal job at a distribution center from October 31, 2016, until November 26 or 27,
2016. After November 2016, Father was unemployed and remained so until his arrest on
January 3, 2017. Following Father’s release from jail on February 25 or 26, 2017, he
remained unemployed at the time of trial in May 2017.

       As the trial court in its final order summarized Ms. Williams’s testimony
regarding Father’s progress on the permanency plan:

        [Father] completed parenting classes and anger management through the in-
        home services that Ms. Williams had arranged for [Father] to receive in
        Montgomery County.3 Further, the in-home service worker incorporated
        the recommendations from the clinical parenting assessment. When Ms.
        Williams made another visit to [Father’s] home, she observed that he had
        picked up the cigar tips in his yard, that he had completed the flooring in
        the living room and was working on the flooring in the bathroom, and that
        he was working on the cabinets. She testified that what she had believed
        was a water heater was not actually a water heater and did not get hot.
        Therefore, that was no longer a safety concern.

Ms. Williams also testified, however, that barriers to permanency continued to exist
because Father was inconsistent in his visitation with the Child, failed to maintain
adequate contact with DCS, failed to maintain stable employment, and incurred criminal
charges of arson in October 2013 and driving on a suspended or revoked license and
violation of probation in August 2015.

       Janelle Holland, a DCS Family Services Worker who assumed responsibility over
the case in May 2016, testified that since she had been working with Father, he had
changed residences and failed to supply documentation of his latest residence. Father
does not dispute his admission to Ms. Holland that he had waited months to provide DCS
with his change of address because he did not want DCS to perform a home study.
Father acknowledged that he had fallen behind on his child support obligation and that a
contempt action was pending against him. Father also testified that he had purchased
shoes for the Child and sometimes brought items for the Child to his visits with the Child.
According to Ms. Holland, Father had not paid child support since April 2015 and, at the
time of trial, owed a $4,000.00 child support arrearage.


3
  In the parenting assessment, presented as an exhibit during trial, the evaluator determined Father’s
intelligence quotient to be “within the borderline range of intellectual functioning” and recommended that
Father receive parenting education through in-home services rather than in a classroom.

                                                  -6-
       On appeal, Father does not dispute the trial court’s findings in its final order
regarding the basic facts underlying his criminal charges and incarceration while the
Child was in DCS custody. The court found in pertinent part:

       On July 2, 2013, [Father] was charged with arson in Montgomery County.
       On or about November 21, 2013, [Father] was placed on probation and
       qualified for diversion on the arson offense, but later violated the terms of
       his diversion agreement and was subsequently convicted of that offense.
       On August 12, 2015, [Father] was arrested for driving on a suspended or
       revoked license, to which he later entered a guilty plea. On March 4, 2016,
       [Father] was arrested for driving on a revoked or suspended license and for
       having prohibited weapons — brass knuckles. [Father] testified that the
       brass knuckles in the car were not his, but he admitted that he was
       convicted for it. On April 4, 2016, [Father] was arrested on two (2) counts
       of aggravated assault and violation of probation, which he later admitted
       pleading guilty to.

        Following Father’s arrest in April 2016, DCS developed a fifth permanency plan
on April 29, 2016. During a permanency hearing, the trial court granted a continuance
concerning potential approval of this plan upon requests made by Father’s counsel and
the guardian ad litem to review the plan. In a permanency hearing order entered on June
8, 2016, the trial court found that specific barriers still existing to Father’s reunification
with the Child were the inconsistency of Father’s visitation with the Child, his failure to
pay child support, his lack of a driver’s license, and his unresolved legal issues. The fifth
permanency plan was not submitted to the trial court for approval prior to the termination
trial or entered as an exhibit during trial. However, following a permanency hearing
conducted on July 13, 2016, the trial court found that Father was no longer in compliance
with the previous permanency plans. Noting that Father had reported that he had been
arrested for aggravated assault and evicted from his home, the court recommended that
DCS proceed with filing a petition to terminate parental rights.

       On August 23, 2016, DCS filed a petition to terminate the parental rights of Father
and Mother. DCS amended the petition on February 21, 2017, to include the statutory
ground of abandonment by an incarcerated parent through wanton disregard. Following a
bench trial conducted over the course of two nonconsecutive days on May 1, 2017, and
May 25, 2017, the trial court found that grounds existed to terminate the parental rights of
both parents. As to Father, the court found, by clear and convincing evidence, that Father
had (1) abandoned the Child through conduct exhibiting wanton disregard for the Child
prior to Father’s incarceration, (2) failed to substantially comply with the reasonable
responsibilities of the permanency plans despite reasonable efforts made by DCS, and (3)
failed to manifest an ability and willingness to personally assume custody of and


                                            -7-
financial responsibility for the Child.4 See Tenn. Code Ann. §§ 36-1-102(1)(A)(iv) & 36-
1-113(g)(1) (abandonment through wanton disregard prior to incarceration), -113(g)(2)
(substantial noncompliance with permanency plans), -113(g)(14) (failure to assume
custody or financial responsibility). The court further found, by clear and convincing
evidence, that termination of Father’s parental rights was in the best interest of the Child.
Father timely appealed.

                                     II. Issues Presented

       Father raises three issues for our review, which we have restated slightly:

       1.     Whether the trial court erred by finding clear and convincing
              evidence of the statutory ground of Father’s abandonment of the
              Child based on Father’s conduct exhibiting wanton disregard for the
              Child’s welfare prior to Father’s incarceration.

       2.     Whether the trial court erred by finding clear and convincing
              evidence of the statutory ground of Father’s substantial
              noncompliance with the permanency plans and by finding that the
              requirements of the permanency plans were reasonably related to
              remedying the conditions necessitating foster care.

       3.     Whether the trial court erred by finding clear and convincing
              evidence of the statutory ground of Father’s failure to manifest an
              ability and willingness to personally assume custody of or financial
              responsibility for the Child.

DCS raises an additional issue for our review, which we have restated slightly:

       4.     Whether the trial court erred by finding clear and convincing
              evidence that termination of Father’s parental rights was in the best
              interest of the Child.

                                   III. Standard of Review

      In a termination of parental rights case, this Court has a duty to determine
“whether the trial court’s findings, made under a clear and convincing standard, are
supported by a preponderance of the evidence.” In re F.R.R., III, 193 S.W.3d 528, 530
(Tenn. 2006). The trial court’s findings of fact are reviewed de novo upon the record,

4
  Prior to the trial, DCS nonsuited the statutory ground of abandonment by failure to financially
support the Child.

                                              -8-
accompanied by a presumption of correctness unless the evidence preponderates against
those findings. Tenn. R. App. P. 13(d); see In re Carrington H., 483 S.W.3d 507, 524
(Tenn. 2016); In re F.R.R., III, 193 S.W.3d at 530. Questions of law, however, are
reviewed de novo with no presumption of correctness. See In re Carrington H., 483
S.W.3d at 524 (citing In re M.L.P., 281 S.W.3d 387, 393 (Tenn. 2009)). The trial court’s
determinations regarding witness credibility are entitled to great weight on appeal and
shall not be disturbed absent clear and convincing evidence to the contrary. See Jones v.
Garrett, 92 S.W.3d 835, 838 (Tenn. 2002).

        “Parents have a fundamental constitutional interest in the care and custody of their
children under both the United States and Tennessee constitutions.” Keisling v. Keisling,
92 S.W.3d 374, 378 (Tenn. 2002). It is well established, however, that “this right is not
absolute and parental rights may be terminated if there is clear and convincing evidence
justifying such termination under the applicable statute.” In re Drinnon, 776 S.W.2d 96,
97 (Tenn. Ct. App. 1988) (citing Santosky v. Kramer, 455 U.S. 745 (1982)). As our
Supreme Court has explained:

               The parental rights at stake are “far more precious than any property
       right.” Santosky, 455 U.S. at 758-59. Termination of parental rights has
       the legal effect of reducing the parent to the role of a complete stranger and
       of [“]severing forever all legal rights and obligations of the parent or
       guardian of the child.” Tenn. Code Ann. § 36-1-113(l)(1); see also
       Santosky, 455 U.S. at 759 (recognizing that a decison terminating parental
       rights is “final and irrevocable”). In light of the interests and consequences
       at stake, parents are constitutionally entitled to “fundamentally fair
       procedures” in termination proceedings. Santosky, 455 U.S. at 754; see
       also Lassiter v. Dep’t of Soc. Servs. of Durham Cnty, N.C., 452 U.S. 18, 27
       (1981) (discussing the due process right of parents to fundamentally fair
       procedures).

              Among the constitutionally mandated “fundamentally fair
       procedures” is a heightened standard of proof—clear and convincing
       evidence. Santosky, 455 U.S. at 769. This standard minimizes the risk of
       unnecessary or erroneous governmental interference with fundamental
       parental rights. Id.; In re Bernard T., 319 S.W.3d 586, 596 (Tenn. 2010).
       “Clear and convincing evidence enables the fact-finder to form a firm belief
       or conviction regarding the truth of the facts, and eliminates any serious or
       substantial doubt about the correctness of these factual findings.” In re
       Bernard T., 319 S.W.3d at 596 (citations omitted). The clear-and-
       convincing-evidence standard ensures that the facts are established as
       highly probable, rather than as simply more probable than not. In re


                                           -9-
      Audrey S., 182 S.W.3d 838, 861 (Tenn. Ct. App. 2005); In re M.A.R., 183
S.W.3d 652, 660 (Tenn. Ct. App. 2005).

      ***

             In light of the heightened burden of proof in termination
      proceedings, however, the reviewing court must make its own
      determination as to whether the facts, either as found by the trial court or as
      supported by a preponderance of the evidence, amount to clear and
      convincing evidence of the elements necessary to terminate parental rights.
      In re Bernard T., 319 S.W.3d at 596-97.

In re Carrington H., 483 S.W.3d at 522-24. “[P]ersons seeking to terminate [parental]
rights must prove all the elements of their case by clear and convincing evidence,”
including statutory grounds and the best interest of the child. See In re Bernard T., 319
S.W.3d 586, 596 (Tenn. 2010).

                IV. Grounds for Termination of Father’s Parental Rights

      Tennessee Code Annotated § 36-1-113 (2017) lists the statutory requirements for
termination of parental rights, providing in relevant part:

      (a)    The chancery and circuit courts shall have concurrent jurisdiction
             with the juvenile court to terminate parental or guardianship rights to
             a child in a separate proceeding, or as a part of the adoption
             proceeding by utilizing any grounds for termination of parental or
             guardianship rights permitted in this part or in title 37, chapter 1,
             part 1 and title 37, chapter 2, part 4.

      ***

      (c)    Termination of parental or guardianship rights must be based upon:

             (1)    A finding by the court by clear and convincing evidence that
                    the grounds for termination of parental or guardianship rights
                    have been established; and

             (2)    That termination of the parent’s or guardian’s rights is in the
                    best interests of the child.

The trial court determined that the evidence clearly and convincingly supported a finding
of three statutory grounds to terminate Father’s parental rights: (1) abandonment through

                                          - 10 -
conduct exhibiting wanton disregard for the Child’s welfare prior to Father’s
incarceration, (2) substantial noncompliance with the permanency plans, and (3) failure
to manifest an ability and willingness to assume custody of or financial responsibility for
the Child. We will address each statutory ground in turn.

                      A. Abandonment Through Wanton Disregard

       Father contends that the trial court erred by finding that DCS had proven by clear
and convincing evidence that he had abandoned the Child through his actions prior to
incarceration that allegedly constituted wanton disregard for the Child’s welfare. See
Tenn. Code Ann. § 36-1-102(1)(A)(iv) (2017). Upon a thorough review of the record, we
disagree.

       Tennessee Code Annotated § 36-1-113(g)(4), as relevant to this issue, provides:

       (g)    Initiation of termination of parental or guardianship rights may be
              based upon any of the grounds listed in this subsection (g). The
              following grounds are cumulative and non-exclusive, so that listing
              conditions, acts or omissions in one ground does not prevent them
              from coming within another ground:

              (1)    Abandonment by the parent or guardian, as defined in § 36-1-
                     102, has occurred[.]

Tennessee Code Annotated § 36-1-102(1)(A)(iv) provides in pertinent part:

       A parent or guardian is incarcerated at the time of the institution of an
       action or proceeding to declare a child to be an abandoned child, or the
       parent or guardian has been incarcerated during all or part of the four (4)
       months immediately preceding the institution of such action or proceeding,
       and . . . the parent or guardian has engaged in conduct prior to incarceration
       that exhibits a wanton disregard for the welfare of the child . . . .

(Emphasis added.)

        A parent’s actions constituting wanton disregard for the welfare of a child are not
restricted to solely the four-month period prior to incarceration. See In re Audrey S., 182
S.W.3d at 871. This Court has consistently held that “probation violations, repeated
incarceration, criminal behavior, substance abuse, and the failure to provide adequate
support for a child can, alone or in combination, constitute conduct that exhibits a wanton
disregard for the welfare of a child.” In re Audrey S., 182 S.W.3d at 867-68; see also In
re K.F.R.T., No. E2015-01459-COA-R3-PT, 2016 WL 908926, at *4 (Tenn. Ct. App.

                                           - 11 -
Mar. 10, 2016). “Simply stated, a parent’s ‘poor judgment and bad acts that affect the
children constitute a wanton disregard for the welfare of the children.’” In re T.L.G., No.
E2014-01752-COA-R3-PT, 2015 WL 3380896, at *3 (Tenn. Ct. App. May 26, 2015)
(quoting State, Dep’t of Children’s Servs. v. Hood, 338 S.W.3d 917, 926 (Tenn. Ct. App.
2009)).

        The Child was born in April 2013. Only months following the Child’s birth,
Father was arrested in July 2013 on a charge of arson in Montgomery County. Father
was placed on probation concerning the arson charge and qualified for judicial diversion.
Father subsequently violated the terms of his diversion agreement and was convicted of
the arson charge. Father also violated the terms of his probation when he was arrested on
March 4, 2016, and charged with driving on a suspended license and possession of a
prohibited weapon, specifically brass knuckles. Although Father denied that the brass
knuckles were his, he pled guilty to the weapon possession offense and to violation of his
probation. On April 4, 2016, Father was arrested on two counts of aggravated assault and
violation of probation, to which he subsequently pled guilty. All of Father’s
aforementioned convictions occurred after the Child’s birth and while Father was aware
of his responsibility to maintain a safe, stable home for the Child.

        Furthermore, DCS also presented proof that Father had not consistently financially
supported the Child, and the trial court found that Father had not paid child support since
April 2015. The failure to provide adequate financial support for a child is another type
of conduct that can exhibit wanton disregard for the welfare of a child. See In re Audrey
S., 182 S.W.3d at 867-68. We conclude that the evidence regarding Father’s behavior
prior to his incarceration, including his criminal activity and failure to financially support
the Child, corroborates the trial court’s finding that the statutory ground of abandonment
through wanton disregard was proven by clear and convincing evidence.

                B. Substantial Noncompliance with the Permanency Plans

       Father contends that the trial court erred by finding clear and convincing evidence
that he failed to substantially comply with the reasonable responsibilities set out in the
permanency plans. Tennessee Code Annotated § 36-1-113(g)(2) provides as a ground for
termination of parental rights:

       (2)    There has been substantial noncompliance by the parent or guardian
              with the statement of responsibilities in a permanency plan pursuant
              to the provisions of title 37, chapter 2, part 4[.]

       In the present case, the trial court approved four permanency plans throughout the
four years that the Child was in DCS custody. The first permanency plan, which was
developed on April 23, 2013, provided the following responsibilities regarding Father:

                                            - 12 -
(1) Father would submit to a DNA test to determine whether he was the biological father
of the Child; (2) if the DNA test proved that Father was the biological father of the Child,
he would file a petition for custody of the Child; (3) Father would obtain and maintain
stable housing and a legal, verifiable income; (4) Father would sign releases to allow
DCS to obtain information; (5) Father would maintain contact with DCS; and (6) Father
would pay child support. The second permanency plan, developed on September 17,
2013, included the action steps from the previous permanency plan and added the
following requirements: Father would (1) complete a mental health assessment and
follow all recommendations therefrom, (2) complete an alcohol and drug assessment and
follow all resultant recommendations, (3) complete parenting classes, and (4) submit to
random drug screens. On February 20, 2015, Father participated in the development of a
third permanency plan, which required Father to comply with the requirements from the
previous plans and was modified to include the anger management recommendation from
Father’s mental health assessment.

        The fourth permanency plan was developed on October 26, 2015. Father did not
attend the child and family team meeting wherein the plan was developed but approved
his counsel’s representation of Father’s interest. This plan listed the following
requirements that Father would: (1) provide and maintain a safe, stable home for the
Child; (2) “meet all of [the Child’s] needs and ensure that he grows and thrives as he
should”; (3) child proof his home to ensure the Child was safe from environmental harm;
(4) ensure the Child had adult supervision at all times when the Child was in his care; (5)
obtain and maintain a driver’s license and vehicle insurance prior to any unsupervised
visits; and (6) complete specific housing corrections, to include enclosing the water
heater outside of the Child’s bedroom, fixing the floor in the bathroom, adding cabinet
faces in the kitchen, fixing the space/opening between the front door and front porch,
picking up all cigar tips from the yard, and having a container in the front yard in which
to place the tips in the future.

       Father participated in the development of three of the four permanency plans and
authorized his attorney to attend the fourth meeting in his stead.5 Father signed the first
three permanency plans. Father does not dispute that he was provided with a copy of the
fourth permanency plan via United States mail. The trial court determined that the
permanency plans were in the best interest of the Child and that Father’s requirements in
the permanency plans were reasonably related to the reasons necessitating foster care.
See In re Valentine, 79 S.W.3d 539, 547 (Tenn. 2002) (“A trial court must find that the
requirements of a permanency plan are ‘reasonable and related to remedying the
conditions which necessitate foster care placement.’” (quoting Tenn. Code Ann. § 37-2-

5
 Additional action steps for Father were added in a fifth permanency plan, but we are unable to
determine whether Father complied with that plan because that plan was not admitted into
evidence.

                                            - 13 -
403 (2017)). Father argues on appeal that “[t]he sole reason this child came into foster
care was abandonment by the mother” and that the permanency plan requirements “had
no relationship to the reason for custody.” Father averred that no allegations existed “at
the time of removal other than that [DCS] did not know where Father was.” Our
Supreme Court has previously held that the “[c]onditions necessitating foster care
placement may include conditions related both to the child’s removal and to family
reunification.” In re Valentine, 79 S.W.3d at 547 (emphasis added). Father’s inability to
prove a safe, stable home for the Child and his continued criminal behavior were
continuous concerns for the trial court when considering reunification. Upon a thorough
review of the record, we determine that the evidence in the record supports the trial
court’s finding that the permanency plan requirements were reasonably related to
remedying the conditions that necessitated foster care.

        The trial court further determined that Father had not substantially complied with
the responsibilities and requirements set out in the permanency plans. Specifically, the
trial court found that Father had not maintained safe and stable housing; had not obtained
his driver’s license or vehicular insurance; and had not provided proof of legal, verifiable
income. Upon our careful review of the record, we determine that the evidence
preponderates in favor of the factual findings made by the trial court.

        DCS does not dispute that Father submitted to a DNA test; completed a mental
health assessment, parenting classes, and anger management classes; and made several
repairs to his home. However, the requirement that Father provide a safe, stable home
has been a consistent requirement throughout the four permanency plans approved by the
trial court. At the beginning of the Child’s tenure in DCS custody, Father lived with
Paternal Grandmother, whom DCS would not approve to have contact with the Child.
The trial court recognized that Paternal Grandmother had been indicated by DCS for
sexual exploitation of a minor. Although Paternal Grandmother moved out of Father’s
home, the trial court found that Paternal Grandmother possessed a key and “unfettered
access” to Father’s home. The fourth permanency plan addressed several repairs that
Father needed to make to ensure that his home was safe for the Child. We recognize that
Father did complete several of the requested repairs in his home to make it physically
safe for the Child.

       Father subsequently moved to another residence where he reportedly resided for
one or two years. According to Father, he “got in some trouble” at that residence and
moved. Thereafter, he moved in with a member of his support team and lived there from
June 2016 until December 2016. Father relocated to another residence in December 2016
where he continued to reside at the time of trial. We note that after Father changed
residences, he admittedly chose not to inform DCS of his new address because he did not
want DCS to complete a home study of that residence. Although Father informed the
participants in a foster care review board in January 2017 that he had moved, he did not

                                           - 14 -
provide an address. Father did not provide an address to Ms. Holland until March 2017
when he informed her that he had been residing at the new address since December 2016.
After learning Father’s new address, Ms. Holland requested that Father provide her with
a copy of his lease before the home study was to be completed to ensure that Father
actually resided in the home. Father testified that he had a lease to his residence, but
according to Ms. Holland, he never provided a copy of the lease document to DCS.
Therefore, Father never demonstrated that he could provide a safe, stable home for the
Child.

       Father’s driver’s license was revoked during the pendency of the dependency and
neglect action. Included in the respective permanency plan was a requirement that Father
obtain reinstatement of his driver’s license prior to any unsupervised visitation. At the
time of trial, Father testified that he was in the process of reinstating his driver’s license
but admittedly had not obtained reinstatement as of the date of trial. Additionally, we
note that Father participated in an overnight, unsupervised visit with the Child on October
19 and 20, 2015; that he had driven the Child to and from the foster home for the visit;
and that the trial court found that he was driving without a valid driver’s license on that
date.

        As an additional responsibility of his permanency plans, Father was required to
maintain legal and verifiable income with which to financially support the Child. Father
maintained stable employment until April 2016 when he was charged with two counts of
aggravated assault. Father lost his employment due to his arrest. Father was
subsequently employed for approximately one month from October to November 2016.
According to Father, he lost that job when he left work to attend a funeral. Father was
not employed prior to his incarceration in January 2017 and had not obtained
employment following his release in February 2017. Father remained unemployed at the
time of trial. Father testified that his father and Paternal Grandmother were assisting him
in paying the expenses related to his residence. Furthermore, Father failed to consistently
pay child support for the Child even when he maintained stable employment. At the time
of trial, Father had not paid child support since April 2015.

        The trial court further found that throughout the time Father enjoyed unsupervised
visitation, “he was inconsistent and failed to maintain adequate contact with [DCS].” We
note that Father did make efforts to improve his physical home to make it safer for the
Child and completed a mental health assessment, parenting classes, and anger
management classes. However, Father’s criminal behavior escalated during the pendency
of the case, ultimately leading to Father’s loss of employment in April 2016. Father
thereafter continued without a legal, verifiable source of income on the date of trial
except for approximately one month in October and November 2016. Father’s driver’s
license had been suspended or revoked since 2015, and it remained invalid on the date of
trial. Most importantly, after four years, Father was unable to demonstrate that he could

                                            - 15 -
provide a safe and stable home for the Child. Considering all of the relevant evidence in
the record, we conclude that the evidence does not preponderate against the trial court’s
finding by clear and convincing evidence that Father failed to substantially comply with
the requirements of the court-approved permanency plans.

        C. Failure to Manifest a Willingness and Ability to Assume Custody of
                       or Financial Responsibility for the Child

      Father argues that the trial court erred by relying upon Tennessee Code Annotated
§ 36-1-113(g)(14) (2017) as a statutory ground for terminating his parental rights. This
subsection, which was added to the statutory framework effective July 1, 2016, see 2016
Tenn. Pub. Acts, Ch. 919 § 20 (S.B. 1393), provides as an additional ground for
termination:

      A legal parent or guardian has failed to manifest, by act or omission, an
      ability and willingness to personally assume legal and physical custody or
      financial responsibility of the child, and placing the child in the person’s
      legal and physical custody would pose a risk of substantial harm to the
      physical or psychological welfare of the child.

Upon our careful review of the record, we determine that the trial court did not err in
finding clear and convincing evidence of this statutory ground.

      We adhere to the following longstanding principles of statutory interpretation:

      When dealing with statutory interpretation, well-defined precepts apply.
      Our primary objective is to carry out legislative intent without broadening
      or restricting the statute beyond its intended scope. Houghton v. Aramark
      Educ. Res., Inc., 90 S.W.3d 676, 678 (Tenn. 2002). In construing
      legislative enactments, we presume that every word in a statute has
      meaning and purpose and should be given full effect if the obvious
      intention of the General Assembly is not violated by so doing. In re
      C.K.G., 173 S.W.3d 714, 722 (Tenn. 2005). When a statute is clear, we
      apply the plain meaning without complicating the task. Eastman Chem.
      Co. v. Johnson, 151 S.W.3d 503, 507 (Tenn. 2004). Our obligation is
      simply to enforce the written language. Abels ex rel. Hunt v. Genie Indus.,
      Inc., 202 S.W.3d 99, 102 (Tenn. 2006). It is only when a statute is
      ambiguous that we may reference the broader statutory scheme, the history
      of the legislation, or other sources. Parks v. Tenn. Mun. League Risk
      Mgmt. Pool, 974 S.W.2d 677, 679 (Tenn. 1998). Further, the language of a
      statute cannot be considered in a vacuum, but “should be construed, if
      practicable, so that its component parts are consistent and reasonable.”

                                         - 16 -
      Marsh v. Henderson, 221 Tenn. 42, 424 S.W.2d 193, 196 (1968). Any
      interpretation of the statute that “would render one section of the act
      repugnant to another” should be avoided. Tenn. Elec. Power Co. v. City of
      Chattanooga, 172 Tenn. 505, 114 S.W.2d 441, 444 (1937). We also must
      presume that the General Assembly was aware of any prior enactments at
      the time the legislation passed. Owens v. State, 908 S.W.2d 923, 926
      (Tenn. 1995).

In re Estate of Tanner, 295 S.W.3d 610, 613-14 (Tenn. 2009).

      This Court has recently explained the following with regard to this ground for
termination of parental rights:

      Essentially, this ground requires DCS to prove two elements by clear and
      convincing evidence. First, DCS must prove that [the parent] failed to
      manifest “an ability and willingness to personally assume legal and
      physical custody or financial responsibility of the child[ren].” Tenn. Code
      Ann. § 36-1-113(g)(14). DCS must then prove that placing the children in
      [the parent’s] “legal and physical custody would pose a risk of substantial
      harm to the physical or psychological welfare of the child[ren].” Id.

      ***

      We have made the following observations about what constitutes
      “substantial harm”:

             The courts have not undertaken to define the circumstances
             that pose a risk of substantial harm to a child. These
             circumstances are not amenable to precise definition because
             of the variability of human conduct. However, the use of the
             modifier “substantial” indicates two things. First, it connotes
             a real hazard or danger that is not minor, trivial, or
             insignificant. Second, it indicates that the harm must be more
             than a theoretical possibility. While the harm need not be
             inevitable, it must be sufficiently probable to prompt a
             reasonable person to believe that the harm will occur more
             likely than not.

      Ray v. Ray, 83 S.W.3d 726, 732 (Tenn. Ct. App. 2001) (footnotes omitted).

In re Maya R., No. E2017-01634-COA-R3-PT, 2018 WL 1629930, at *7-8 (Tenn. Ct.
App. Apr. 4, 2018) (additional internal citations omitted).

                                         - 17 -
        We note at the outset of our analysis that an apparent split in authority exists in
Tennessee regarding whether Tennessee Code Annotated § 36-1-113(g)(14) can be relied
upon as a ground for termination of parental rights if a parent has solely manifested a
willingness but has not manifested an ability to assume legal and physical custody or
financial responsibility for the child. Tennessee Code Annotated § 36-1-113(g)(14) states
that a parent’s rights can be terminated if the parent has failed to manifest “an ability and
willingness to personally assume legal and physical custody or financial responsibility of
the child.” (Emphasis added.) In the case of In re Neamiah R., No. E2017-02000-COA-
R3-PT, 2018 WL 2331868, at *7 (Tenn. Ct. App. May 23, 2018), this Court affirmed the
termination of the father’s parental rights based on the father’s failure to manifest an
ability to personally assume legal and physical custody of the children despite the father’s
willingness to assume legal and physical custody. However, in In re Ayden S., No.
M2017-01185-COA-R3-PT, 2018 WL 2447044, at *7 (Tenn. Ct. App. May 31, 2018),
another panel of this Court held that Tennessee Code Annotated § 36-1-113(g)(14)
requires the petitioner to prove that the parent manifested both an unwillingness and an
inability to assume legal and physical custody or financial responsibility for the child
before this ground for termination may be utilized.

        The Ayden S. Court determined that Tennessee Code Annotated § 36-1-113(g)(14)
requires a “negative proof,” as that term is defined in ANTONIN SCALIA & BRYAN A.
GARNER, READING LAW: THE INTERPRETATION OF LEGAL TEXTS 120 (2012). In re
Ayden S., 2018 WL 2447044, at *7. Scalia and Garner present this definition as a type of
sentence in which the conjunctive “and” or the disjunctive “or” may appear in legal
writing, and they include it within a chapter entitled, “Semantic Canons,” and a section
entitled, “Conjunctive/Disjunctive Canon.” SCALIA & GARNER, at 116-25. Scalia and
Garner define “The Negative Proof” as follows in pertinent part:

       The Negative Proof

                CONJUNCTIVE                           DISJUNCTIVE
        To be eligible, you must prove that To be eligible, you must prove that
        you have not A, B, and C.           you have not A, B, or C.

       With the conjunctive negative proof, you must prove that you did not do all
       three. With the disjunctive negative proof, what must you prove? If you
       prove that you did not do one of the three things, are you eligible? Suppose
       the statute says:

              To be eligible for citizenship, you must prove that you have
              not (1) been convicted of murder; (2) been convicted of
              manslaughter; or (3) been convicted of embezzlement.

                                           - 18 -
       An applicant proves #3—that he has never been convicted of
       embezzlement—but fails to prove that he has not been convicted of both
       murder and manslaughter. Is he eligible? (No.) Is the requirement that he
       not have done one of these things, or that he have done none? (He must
       have done none.)

Id. at 120. The Ayden S. Court thereby held that because the petitioner, DCS, was
required to prove that the parents had “failed to manifest, by act or omission, an ability
and willingness to personally assume legal and physical custody or financial
responsibility” for their children, DCS was required to satisfy a “negative proof” and
demonstrate both the parents’ inability and unwillingness. In re Ayden S., 2018 WL
2447044, at *7 (quoting Tenn. Code Ann. § 36-1-113(g)(14) (emphasis added)). We
respectfully disagree.

        It is helpful to take another look at the opening structure of the sentence at issue
for this statutory ground:

              A legal parent or guardian has failed to manifest, by act or omission,
       an ability and willingness to personally assume legal and physical custody
       or financial responsibility of the child, and placing the child in the person’s
       legal and physical custody would pose a risk of substantial harm to the
       physical or psychological welfare of the child.

Tenn. Code Ann. § 36-1-113(g)(14) (emphasis added). The subject of this opening
clause is “[a] legal parent or guardian,” followed by the verb phrase, “has failed.”
Therefore, it is clear that the petitioner must prove the legal parent or guardian’s failure to
do something. This is followed by the infinitive marker, “to,” which introduces the base
form of the verb, “manifest,” to create an infinitive phrase that serves as an object to “has
failed,” or stated another way, what the parent must have done in order to avoid having
failed. See generally CHERYL GLENN & LORETTA GRAY, HODGES’ HARBRACE
HANDBOOK 31 (16th ed. 2007). The infinitive verb phrase ends with the conjunctive
construction, “an ability and willingness.” The clause then continues with another
infinitive verb phrase, “to personally assume legal and physical custody or financial
responsibility,” and a final prepositional phrase, “of the child[.]”

       What then is it that the parent must manifest by act or omission? We determine
the answer to this question to be what Garner and Scalia refer to as a conjunctive “basic
requirement,” defined in pertinent part as follows:




                                            - 19 -
       The Basic Requirement

                 CONJUNCTIVE                                 DISJUNCTIVE
      You must do A, B, and C.                          You must do A, B, or C.

       With the conjunctive list, all three things are required—while with the
       disjunctive list, at least one of the three is required, but any one (or more)
       of the three satisfies the requirement.

GARNER & SCALIA, at 116. We conclude that the petitioner, DCS in this instance, is
required to prove the parent’s failure (a negative) to satisfy a conjunctive basic
requirement: the parent must have “manifest[ed], by act or omission, an ability and
willingness.” (Emphasis added.) We note that to treat this statutory ground as a negative
proof is to require DCS to prove a parent’s inability and unwillingness rather than the
parent’s failure to manifest an ability and willingness. In a separate use of the disjunctive
“or,” the statute further provides that DCS may prove the parent’s failure by
demonstrating either that the parent failed “to manifest an ability and willingness to
personally assume legal and physical custody . . . of the child” or failed “to manifest an
ability and willingness to personally assume . . . financial responsibility of the child.”
See Tenn. Code Ann. § 36-1-113(g)(14).

       Moreover, we note the similarity in language between the new statutory ground
for termination at issue in subsection -113(g)(14) and the statutory ground for termination
of a putative father’s parental rights located at Tennessee Code Annotated § 36-1-
113(g)(9)(A)(iv), which provides:

       (9)(A) The parental rights of any person who, at the time of the filing of a
             petition to terminate the parental rights of such person, or if no such
             petition is filed, at the time of the filing of a petition to adopt a child,
             is the putative father of the child may also be terminated based upon
             any one (1) or more of the following additional grounds:

              ***

              (iv)   The person has failed to manifest an ability and willingness to
                     assume legal and physical custody of the child[.]

(Emphasis added.)

        In analyzing the termination of a parent’s rights pursuant to Tennessee Code
Annotated § 36-1-113(g)(9)(A)(iv), our Supreme Court has recognized the requirements
of ability and willingness as conjunctive. See In re Bernard T., 319 S.W.3d 586, 604-05

                                             - 20 -
(Tenn. 2010) (concluding that the ground was proven where the parent had “manifested a
commendable willingness to assume legal custody of all the child” but that he did not
“presently have the ability to assume legal and physical custody of any of the children.”).
See In re Estate of Tanner, 295 S.W.3d at 614 (“[T]he language of a statute cannot be
considered in a vacuum, but ‘should be construed, if practicable, so that its component
parts are consistent and reasonable.’” (quoting Marsh v. Henderson, 424 S.W.2d 193, 196
(1968))). In Bernard T., our Supreme Court proceeded to affirm the termination of the
parent’s rights based in part on the ground contained in Tennessee Code Annotated § 36-
1-113(g)(9)(A)(iv). Id.; see also In re F.N.M., No. M2015-00519-COA-R3-PT, 2016
WL 3126077, at *11 (Tenn. Ct. App. Apr. 11, 2016) (affirming the termination of the
parent’s rights due to his failure to manifest “an ability to assume legal and physical
custody of the child.”). But see State, Dep’t of Children’s Servs. v. Williams, No.
W2008-02001-COA-R3-PT, 2009 WL 2226116, at *7 (Tenn. Ct. App. July 28, 2009)
(reversing this ground for termination of parental rights when the parent expressed a
willingness and desire to parent the child despite the parent’s lack of ability to assume
custody of the child.).

        Upon consideration of the statutory language and the relevant legal authority, we
hold that the first prong of Tennessee Code Annotated § 36-1-113(g)(14) requires that the
petitioner prove that a parent has failed to meet the requirement of manifesting both a
willingness and an ability to assume legal and physical custody of the child or has failed
to meet the requirement of manifesting both a willingness and an ability to assume
financial responsibility of the child. Regarding this first prong in the instant action, the
trial court found that DCS had proven by clear and convincing evidence that Father had
not manifested an ability and willingness to personally assume legal and physical custody
of the Child and financial responsibility for the Child. We agree with the trial court.

        Father had incurred several criminal charges during the pendency of the
underlying dependency and neglect case, as well as the pending termination action.
Since the Child’s birth, Father was convicted of two counts of aggravated assault, two
counts of driving on a revoked or suspended licensed, one count of unlawful possession
of brass knuckles, and one count of arson. Additionally, the trial court found that Father
had not maintained safe and stable housing, had not obtained his driver’s license to
transport the Child, and had not visited with the Child as he should have. Father had
failed to provide the case manager with a copy of the lease document pertaining to his
home as evidence that the lease was in his name and had intentionally delayed providing
his address to the case manager so as to delay a home visit of his residence.

       The trial court further relied on Father’s performance during an overnight
unsupervised visit to demonstrate that Father had not demonstrated an ability and
willingness to assume legal and physical custody of the Child. Father enjoyed
unsupervised visits for a period of time. When Father was finally awarded an overnight

                                           - 21 -
visit, Father brought a woman he had met via the Internet to accompany him during the
visit. Father had never met this individual in person prior to the visit, and she had never
met the Child. In addition, this person was later discovered to have a criminal record
involving family violence. Father arrived late to pick up the Child and brought the Child
back from the visit approximately two hours late. During the unsupervised visit, Father
crossed state lines with the Child. The trial court recognized that Father had filed a
petition for custody in September 2013 but determined that Father had “failed to
manifest, by act or omission, an ability and willingness to personally assume the legal
and physical custody of the child.”

        Furthermore, despite having maintained steady employment until April 2016 and
being employed for approximately a month from October to November 2016, Father had
failed to pay child support for the Child since April 2015. After losing his job, Father
remained unemployed at the time of trial and had no legal, verifiable income by which to
support the Child. We recognize that Father has repeatedly verbalized his willingness to
assume custody of the Child. However, Father’s actions, including his continued
criminal activity and his failure to financially support the Child, raise doubt as to Father’s
actual willingness to assume custody or financial responsibility for the Child. In any
case, it is clear that at the time of trial, Father did not have the ability to assume custody
or financial responsibility for the Child. Father was unemployed with no income to
support the Child, had not maintained stable housing, and had been repeatedly
incarcerated throughout the Child’s life. Based on a thorough review of the record, we
determine that the evidence preponderates in favor of the trial court’s determination that
Father had failed to manifest an ability to personally assume legal and physical custody
of and financial responsibility for the Child.

        Regarding the second prong, the trial court determined, based on the above
evidence, that placing the Child in Father’s legal and physical custody would pose a risk
of substantial harm to the Child’s physical and psychological welfare. Additionally, the
trial court recognized that the Child had been placed with the foster parents for four years
and had developed a bond with them. In contrast, the trial court found that Father and the
Child enjoyed a friendship together instead of a “father-son relationship.” This Court
recently determined that placing a child with a parent who had knowingly engaged “in
repeated criminal conduct that necessitated [the parent’s] re-incarceration” would place
the child at risk of physical or psychological harm. In re Ke’Andre C., No. M2017-
01361-COA-R3-PT, 2018 WL 587966, at *11 (Tenn. Ct. App. Jan. 29, 2018).

      Based on the evidence presented, we conclude that DCS has proven by clear and
convincing evidence that Father failed to manifest an ability and willingness to personally
assume legal and physical custody or financial responsibility of the Child and that placing
the Child in Father’s legal and physical custody would pose a risk of substantial harm to
the physical or psychological welfare of the Child. Accordingly, and considering our

                                            - 22 -
affirmance of the other two statutory grounds at issue, we affirm the trial court’s findings
regarding the existence of statutory grounds for termination.

                                V. Best Interest of the Child

        When a parent has been found to be unfit by establishment of at least one statutory
ground for termination of parental rights, as here, the interests of parent and child
diverge, and the focus shifts to what is in the child’s best interest. In re Audrey S., 182
S.W.3d at 877; see also In re Carrington H., 483 S.W.3d at 523 (“‘The best interests
analysis is separate from and subsequent to the determination that there is clear and
convincing evidence of grounds for termination.’” (quoting In re Angela E., 303 S.W.3d
240, 254 (Tenn. 2010))). Tennessee Code Annotated § 36-1-113(i) (2017) provides a list
of factors the trial court is to consider when determining if termination of parental rights
is in a child’s best interest. This list is not exhaustive, and the statute does not require the
court to find the existence of every factor before concluding that termination is in a
child’s best interest. See In re Carrington H., 483 S.W.3d at 523; In re Audrey S., 182
S.W.3d at 878 (“The relevancy and weight to be given each factor depends on the unique
facts of each case.”). Furthermore, the best interest of a child must be determined from
the child’s perspective and not the parent’s. White v. Moody, 171 S.W.3d 187, 194
(Tenn. Ct. App. 2004).

      Tennessee Code Annotated § 36-1-113(i) lists the following factors for
consideration:

       (1)    Whether the parent or guardian has made such an adjustment of
              circumstance, conduct, or conditions as to make it safe and in the
              child’s best interest to be in the home of the parent or guardian;

       (2)    Whether the parent or guardian has failed to effect a lasting
              adjustment after reasonable efforts by available social services
              agencies for such duration of time that lasting adjustment does not
              reasonably appear possible;

       (3)    Whether the parent or guardian has maintained regular visitation or
              other contact with the child;

       (4)    Whether a meaningful relationship has otherwise been established
              between the parent or guardian and the child;

       (5)    The effect a change of caretakers and physical environment is likely
              to have on the child’s emotional, psychological and medical
              condition;

                                             - 23 -
(6)    Whether the parent or guardian, or other person residing with the
       parent or guardian, has shown brutality, physical, sexual, emotional
       or psychological abuse, or neglect toward the child, or another child
       or adult in the family or household;

(7)    Whether the physical environment of the parent’s or guardian’s
       home is healthy and safe, whether there is criminal activity in the
       home, or whether there is such use of alcohol, controlled substances
       or controlled substance analogues as may render the parent or
       guardian consistently unable to care for the child in a safe and stable
       manner;

(8)    Whether the parent’s or guardian’s mental and/or emotional status
       would be detrimental to the child or prevent the parent or guardian
       from effectively providing safe and stable care and supervision for
       the child; or

(9)    Whether the parent or guardian has paid child support consistent
       with the child support guidelines promulgated by the department
       pursuant to § 36-5-101.

As our Supreme Court recently explained regarding the best interest analysis:

“The best interests analysis is separate from and subsequent to the
determination that there is clear and convincing evidence of grounds for
termination.” In re Angela E., 303 S.W.3d at 254.

       When conducting the best interests analysis, courts must consider
nine statutory factors listed in Tennessee Code Annotated section 36-1-
113(i). These statutory factors are illustrative, not exclusive, and any party
to the termination proceeding is free to offer proof of any other factor
relevant to the best interests analysis. In re Carrington H., 483 S.W.3d at
523 (citing In re Audrey S., 182 S.W.3d 838, 878 (Tenn. Ct. App. 2005)).
Facts considered in the best interests analysis must be proven by “a
preponderance of the evidence, not by clear and convincing evidence.” In
re Kaliyah S., 455 S.W.3d at 555 (citing In re Audrey S., 182 S.W.3d at
861). “After making the underlying factual findings, the trial court should
then consider the combined weight of those facts to determine whether they
amount to clear and convincing evidence that termination is in the child’s
best interest[s].” Id. When considering these statutory factors, courts must
remember that “[t]he child’s best interests [are] viewed from the child’s,

                                    - 24 -
      rather than the parent’s, perspective.” In re Audrey S., 182 S.W.3d at 878.
      Indeed, “[a] focus on the perspective of the child is the common theme”
      evident in all of the statutory factors. Id. “[W]hen the best interests of the
      child and those of the adults are in conflict, such conflict shall always be
      resolved to favor the rights and the best interests of the child . . . .” Tenn.
      Code Ann. § 36-1-101(d) (2017).

             Ascertaining a child’s best interests involves more than a “rote
      examination” of the statutory factors. In re Audrey S., 182 S.W.3d at 878.
      And the best interests analysis consists of more than tallying the number of
      statutory factors weighing in favor of or against termination. White v.
      Moody, 171 S.W.3d 187, 193-94 (Tenn. Ct. App. 2004). Rather, the facts
      and circumstances of each unique case dictate how weighty and relevant
      each statutory factor is in the context of the case. See In re Audrey S., 182
S.W.3d at 878. Simply put, the best interests analysis is and must remain a
      factually intensive undertaking, so as to ensure that every parent receives
      individualized consideration before fundamental parental rights are
      terminated. In re Carrington H., 483 S.W.3d at 523. “[D]epending upon
      the circumstances of a particular child and a particular parent, the
      consideration of one factor may very well dictate the outcome of the
      analysis.” In re Audrey S., 182 S.W.3d at 878 (citing White v. Moody, 171
S.W.3d at 194). But this does not mean that a court is relieved of the
      obligation of considering all the factors and all the proof. Even if the
      circumstances of a particular case ultimately result in the court ascribing
      more weight—even outcome determinative weight—to a particular
      statutory factor, the court must consider all of the statutory factors, as well
      as any other relevant proof any party offers.

In re Gabriella D., 531 S.W.3d 662, 681-82 (Tenn. 2017).

       The trial court made the following findings of fact concerning the best interest
analysis in pertinent part:

             The Court finds clear and convincing evidence, pursuant to T.C.A. §
      36-1-113(i), that it is in the child’s best interest for termination to be
      granted, in that [Mother] and [Father] have failed to make a lasting
      adjustment of their circumstances to make it safe and in the child’s best
      interest to be placed in their care.

             The Court finds clear and convincing evidence, pursuant to T.C.A. §
      36-1-113(i), that it is in the child’s best interest for termination to be
      granted, in that [Mother] and [Father] have failed to make a lasting

                                          - 25 -
       adjustment of their circumstances after the state has made reasonable
       efforts to help them for such duration of time that lasting adjustment does
       not reasonably appear possible. Specifically, the child has been in foster
       care for four (4) years. . . . [Father] has failed to maintain stability and has
       incurred numerous criminal charges and violations during the pendency of
       the case. [Father] is unemployed and relies on his family members to
       support him.

       ***

              The Court finds clear and convincing evidence, pursuant to T.C.A. §
       36-1-113(i), that it is in the child’s best interest for termination to be
       granted, as a change of caretakers and home would have a highly negative
       effect on the child. The child has been placed in a loving, pre-adoptive
       home for four (4) years. The child is thriving in that home and is bonded to
       the foster family. This family is the only family that the child really knows.
       [Foster Parents] wish to adopt him, should he become available for
       adoption.

              The Court finds, pursuant to T.C.A[.] § 36-1-113(i), that it is in the
       best interest of the child for termination to be granted, because [Father] has
       not paid child support consistently. [Father] has not made a child support
       payment since April 2015. . . .

(Paragraph numbering omitted.) We agree with the trial court’s conclusion that
termination of Father’s parental rights is in the best interest of the Child.

        Relevant to Tennessee Code Annotated § 36-1-113(i)(1) and (2), the trial court
found that Father had failed to make a lasting adjustment in his circumstances that would
make it safe and in the Child’s best interest to be placed in his care despite reasonable
efforts made by DCS. After Father had established paternity, DCS averred that Father’s
home was not safe for the Child. Despite the Child’s having been in foster care for four
years, the trial court found that no evidence existed “that direct[ed] the Court to any point
in time where [Father] was truly able to physically take custody of this child.” The trial
court found that Father had failed to maintain stability to demonstrate his ability to care
for the Child and had incurred several criminal convictions throughout the time the Child
was in foster care. The trial court further found that Father remained unemployed and
that he relied on family members to support him. Father admitted during trial that his
father and Paternal Grandmother paid the bills associated with his current home.

       As to factor (3), although Father had maintained visitation with the Child, the trial
court found that the visitation had not been consistent. Father had received unsupervised

                                            - 26 -
visitation with the Child for a period of time before he was allowed an overnight visit.
However, the trial court found that throughout the time Father was receiving
unsupervised visitation, his visits were inconsistent and that Father failed to maintain
adequate contact with DCS. Additionally, when Father received his first and only
overnight visit, he arrived to pick up the Child for the visit two hours late, took the Child
across state lines, returned the Child to the foster home approximately two hours late,
drove the Child during the visit without a valid driver’s license, and was accompanied on
a portion of the visit by an unapproved female whom he had met through social media a
few days earlier. Father’s unsupervised visitation was suspended at that time. DCS and
Father developed a plan to allow Father to move forward toward unsupervised visitation
again by attending visits, being on time for the visits, attending the visits alone, and
caring for the Child during the visits. The court found, however, that Father was
inconsistent in attending those visits. Testimony established that Father received only
supervised visitation after the overnight visit and never progressed to unsupervised
visitation.

       Concerning factor (4), the trial court found that Father and the Child “have a
friendship with one another, not a father-son relationship.” Father had visited with the
Child somewhat frequently. However, the foster mother testified that although the Child
enjoyed playing with Father, Father would remain on his cellular telephone for much of
his visits and that she would have preferred to have seen more bonding between Father
and the Child. Ms. Holland also testified that Father was sometimes on his cellular
telephone “a little too much.”

       Pursuant to factor (5), the trial court determined that the Child had developed a
close bond with the foster family, who wished to adopt him. The Child had been placed
in the foster parents’ home since the Child was four days old and had remained in their
care for four years. The trial court determined that the foster family was the only family
the Child had ever known and that removing the Child from the foster family’s home and
changing his caretakers would have a “highly negative effect” on the Child.

       In regard to factor (7), although no evidence was presented regarding any alcohol
or substance abuse, Father had continued to participate in criminal activity during the
pendency of the case, with his criminal activity spanning from July 2013 through April
2016. Father was convicted of two counts of aggravated assault, two counts of driving on
a revoked or suspended licensed, one count of unlawful possession of brass knuckles, and
one count of arson. Father’s criminal history appears to have begun after the Child was
born. The trial court found that Paternal Grandmother had been indicated by DCS for
sexual exploitation of a minor and that Paternal Grandmother possessed a key to Father’s
home, which provided her with unfettered access to his home.



                                           - 27 -
        Pursuant to factor (9), the trial court found that Father had not paid child support
consistently and had not paid any child support for the Child since April 2015. Father
testified that he sometimes brought items for the Child with him to visits with the Child.
However, according to Ms. Holland, Father owed an arrearage balance at the time of trial
of $4,000.00.

        The trial court did not address whether Father’s mental or emotional status would
be detrimental to the Child or prevent him from effectively parenting the Child pursuant
to factor (8). In Father’s mental health assessment, the evaluator opined that Father did
not present signs of a mental health problem or personality disorder. However, due to
Father’s responses in testing, the evaluator recommended that he complete anger
management classes. The evaluator opined that if Father addressed his potential issue
with anger management, received training with child care, and had a support system to
assist him with printed material, no obvious reason existed as to why Father could not be
an adequate father to the Child. Father completed anger management classes and
parenting classes. This factor weighs in favor of Father.

        Nonetheless, the evidence presented regarding the statutory factors as a whole
weighs in favor of termination of Father’s parental rights as in the best interest of the
Child. Based on our review of the evidence in light of the statutory factors, we conclude
that the trial court did not err in finding clear and convincing evidence that termination of
Father’s parental rights was in the best interest of the Child. We therefore affirm the trial
court’s termination of Father’s parental rights.

                                      VI. Conclusion

        For the foregoing reasons, we affirm the trial court’s judgment in all respects,
including the termination of Father’s parental rights to the Child. This case is remanded
to the trial court, pursuant to applicable law, for enforcement of the trial court’s judgment
terminating Father’s parental rights and collection of costs assessed below. Costs on
appeal are assessed to the appellant, William K.




                                                    _________________________________
                                                    THOMAS R. FRIERSON, II, JUDGE




                                           - 28 -